People v Ram (2015 NY Slip Op 03072)





People v Ram


2015 NY Slip Op 03072


Decided on April 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 14, 2015

Tom, J.P., Acosta, Andrias, Moskowitz, Kapnick, JJ.


14549 2472/08

[*1] The People of the State of New York, Respondent,
vBakshi Ram, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Marisa K. Cabrera of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Orrie A. Levy of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Colleen Duffy, J.), rendered March 20, 2012, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 15 years, unanimously affirmed.
Defendant's motion to suppress his written and videotaped statements was properly denied. The hearing record, including evidence of defendant's ability to give detailed answers to nonleading questions, establishes that his intelligence and ability to understand English were sufficient to enable him to make a knowing and intelligent waiver of his rights (see People v Williams, 62 NY2d 285, 288-289 [1984]).
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence supports the inference that when defendant stabbed his wife, he did so with, at least, the intent to cause serious physical injury.
Viewing the evidence in the light most favorable to defendant, we find there was no reasonable view of the evidence to support the submission of second-degree manslaughter to the jury under the theory advanced by defendant.
While we are aware of the testimony of physical and emotional abuse by the wife towards the defendant, that defendant had lived a productive, crime-free life prior to this offense, that he has two sons now living alone with an uncle, that it was the defendant who called 911 to report [*2]what he had done, and that he attended to his wife until emergency responders arrived, these facts were all before the sentencing judge and we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 14, 2015
CLERK